Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102/103 as being anticipated by Liu US 20110134900 in view of Erceg US 20140078966 (see. Provisional App. #61/255232 filed on Oct 27, 2009)

1. A communicating method comprising:
receiving a Physical layer Protocol Data Unit (PPDU) from a station (Liu: [0025] - receiving data for two or more wireless communication devices from two or more sources such as applications, servers via a network, or storage devices), the PPDU comprising a first signal field (Liu: fig. 4, 8A [0044, 0074] L-SIG), a first training field (Liu: fig. 4, 8A, 10-11, VHT-TFs [0044, 0046]), a second signal field (Liu: fig. 8A, 10-11 VHT-SIG A [0044, 0046]), and a data field (Liu: fig. 4, 8A, 10-11 VHT-DATA [0044, 0046]),
the data field comprises an Aggregated MAC Protocol Data Unit (A-MPDU) (Liu: fig. 4, unit 401, 8A, 10-11 [0044, 0046]); 
the first signal field comprises information related to a length of the PPDU (Liu: fig. 4, unit 405, 8A, 10-11 [0044, 0046, 0074] - The L-SIG 1110 can include a length field, a rate field, or both to indicate the duration of a PPDU); and 
the second signal field comprises information related to a length of the A-MPDU (Liu: fig. 4, 8A, 10-11 [0044, 0046 0074] - a VHT-SIG 410 includes information that indicates a remaining duration of the PHY frame 401 (e.g. from the end of the VHT-SIGs 410 to the end of a PPDU));
the length of the A-MPDU is shorter than the length of the PPDU (Liu: fig. 5) 
Erceg further teaches wherein the first signal field precedes the first training field, and the first training field precedes the second signal field (Erceg: fig. 15 & also see. provisional app. 61/255232 - fig. 37, 41-48 - e.g., L-STF/L-LTF (3rd TF) –-> L-SIG (1st SIG) --> SIG-A (3rd SIG) --> STF/LTF (1stTF) --> SIG-B (2ndSIG) –-> DATA).
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Liu’ invention in order to formatting of a distributed signal field for communications within multiple user, multiple access, and/or MIMO wireless communications [0015], as taught by Erceg.

2. The method of claim 1, wherein the PDDU further comprises a second training field and a third signal field, wherein the second training field precedes the first signal field, the first signal field precedes the third signal field, the third signal field precedes the first training field, the first training field precedes the second signal field, and the second signal field precedes the data field (Erceg: fig. 15 & also see. provisional App. 61/255232 – fig. 37, 41-48, e.g., L-STF/L-LTF (3rd TF) –-> L-SIG (1st SIG) --> SIG-A (3rd SIG) --> STF/LTF (1stTF) --> SIG-B (2ndSIG) –-> DATA)

3. The method of claim 2, wherein the data field further comprises service bits, and information related to scrambling of the data field (Liu: fig. 10 [0042, 0072]).

4. The method of claim 3, wherein the first signal field is a legacy signal (L- SIG) field and the second signal field is a SIG B field (Liu: fig. 4, 8A, 10-11 [0044]). 

5. The method of claim 4, further comprising transmitting an acknowledgement to the station based on the information related to the length of the PPDU (Liu: fig. 4, 8A, 10-11 [0044]).

6. The method of claim 4, further comprising processing the A-MPDU based on the information related to the length of the A-MPDU (Liu: fig. 4, 8A, 10-11 [0044]). 

Regarding claims 7-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “apparatus”, “wireless device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground(s) of rejection.
Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.
            
In addition, an interview could expedite the prosecution.

Conclusion
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415